Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mathieu Audet on 12/8/2021.

Please amend the claims as shown below:

1-20.	(canceled)
21.	(currently amended)	A non-transitory computer-readable medium having stored thereon instructions that, when executed, provide a method of displaying photos, the method comprising:
(a)	displaying a portion of an axis of an array of photos at separate display times in different manners by switching between two different types of timescale used for a timeline of the axis, the two different types of timescale comprising a linear timescale of the displayed portion of the axis and a nonlinear timescale of the displayed portion of the axis, the step of displaying including
(i)	displaying the portion of the axis with the timeline having a linear timescale by displaying photos of the axis along the timeline wherein equal periods of time are visually represented in analogous lengths of distance along the axis, the axis displaying an analogous graphical spacing between adjacent images; and
(ii)	displaying the portion of the axis with the timeline having a non-linear timescale by displaying photos on the axis along the timeline with at least one portion of the timeline being expanded to accommodate the display of multiple photos on that portion of the timeline such that the timescale has a time distribution that is variable, wherein equal periods of time are visually represented in unequal lengths of distance along the axis, the axis displaying the analogous graphical spacing between adjacent images located between two adjacent time marks;
(b)	wherein the switching of the type of timescale of the axis between linear and nonlinear timescales in displaying photos of the axis to the user is based on user interaction.
at least one photo in common.
23.	(previously presented)	The non-transitory computer-readable medium of claim 21, wherein at least some of the photos are user-selectable.
24.	(previously presented)	The non-transitory computer-readable medium of claim 21, wherein the switching is progressive.
25.	(previously presented)	The non-transitory computer-readable medium of claim 21, wherein the axis is displayed vertically on a display.
26.	(previously presented)	The non-transitory computer-readable medium of claim 21, wherein the photos are displayed with a plurality of different axial lengths along the axis.
27. 	(currently amended)	The non-transitory computer-readable medium of claim 21, wherein the linear timescale is displaying evenly distributed yearly time units and whererin the non-linear timescale is using alternate non-evenly distributed time units different than the yearly time units.
28.	(previously presented)	The non-transitory computer-readable medium of claim 21, further comprising displaying time marks separating adjacent time units along the timeline.
29.	(previously presented)	The non-transitory computer-readable medium of claim 21, wherein the photos are displayed with a substantially quadrilateral shape and wherein at least one photo is a video.
30.	(currently amended)	The non-transitory computer-readable medium of claim 21, wherein a photo displayed on the axis is adapted to be a connection for an additional axis of photos scrollable at a non-zero degree angle with respect to the axis.
31.	(currently amended)	A method of 
(a)	displaying a portion of an axis of an array of photos at separate display times in different manners by switching between two different types of timescale used for a timeline of the axis, the two different types of timescale comprising a linear timescale of the displayed portion of the axis and a nonlinear timescale of the displayed portion of the axis, the step of displaying including
(i)	displaying the portion of the axis with the timeline having a linear timescale by displaying photos of the axis along the timeline wherein equal periods of time are visually represented in analogous lengths of distance along the axis, the axis displaying an analogous graphical spacing between adjacent images; and
(ii)	displaying the portion of the axis with the timeline having a non-linear timescale by displaying photos on the axis along the timeline with at least one portion of the timeline being expanded to accommodate the display of multiple photos on that portion of the timeline such that the timescale has a time distribution that is variable, wherein equal periods of time are visually represented in unequal lengths of distance along the axis, the axis displaying the analogous graphical spacing between adjacent images located between two adjacent time marks;
(b)	wherein the switching of the type of timescale of the axis between linear and nonlinear timescales in displaying photos of the axis to the user is based on user interaction.
32.	(currently amended)	The method of claim 31, wherein the axis having the linear timescale and the axis having the non-linear timescale include at least one photo in common.
33.	(previously presented)	The method of claim 31, wherein at least some of the photos are user-selectable.
34.	(previously presented)	The method of claim 31, wherein the switching is progressive.

36.	(previously presented)	The method of claim 31, wherein the photos are displayed with a plurality of different axial lengths along the axis.
37. 	(currently amended)	The method of claim 31, wherein the linear timescale is displaying evenly distributed yearly time units and wherein the non-linear timescale is using alternate non-evenly distributed time units different than the yearly time units.
38.	(previously presented)	The method of claim 31, further comprising displaying time marks separating adjacent time units along the timeline.
39.	(previously presented)	The method of claim 31, wherein the photos are displayed with a substantially quadrilateral shape and wherein at least one photo is a video.
40.	(currently amended)	The method of claim 31, wherein a photo displayed on the axis is adapted to be a connection for an additional axis of photos scrollable at a non-zero degree with respect to the axis.

 
The following is an Examiner’s statement of reasons for allowance:
Examiner has considered applicant’s arguments and amendments in view of the prior rejections and cited art. After reviewing the art and performing an updated search, the examiner finds that no combination of prior art reads on the claim as a whole. Specifically, the newly added limitations in combination with the remainder of the claim make the independent claims as a whole novel and non-obvious over the prior art.  
 
Therefore, Claims 21-40 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan Barrett/
Primary Examiner, Art Unit 2145